Citation Nr: 0203341	
Decision Date: 04/11/02    Archive Date: 04/18/02

DOCKET NO.  99-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine with headaches.



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel 



INTRODUCTION

The veteran served on active duty from July 1990 to July 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky that denied service connection for a cervical spine 
disorder with headaches.  

The July 1998 rating decision also denied service connection 
for a right knee disorder, which the veteran appealed.  After 
the veteran perfected the appeal, the RO granted service 
connection for a right knee disorder, in an April 2001 rating 
decision; therefore, the veteran's claim is satisfied and is 
no longer in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of the claim 
concerning the compensation level assigned for the 
disability).

This matter was previously before the Board in July 2000 at 
which time it was remanded to allow the agency of original 
jurisdiction to consider new evidence that was not waived by 
the veteran.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the claim has been obtained by the RO.

2.  There is no evidence of a cervical spine injury or 
headaches in service and arthritis was not diagnosed within 
one year of service.


CONCLUSION OF LAW

The veteran's arthritis of the cervical spine with headaches 
was not incurred in or aggravated by service, nor was any 
arthritis manifested to a compensable degree within one year 
post-service. 38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant. 

Although this law was enacted during the pendency of this 
appeal, the RO has had an opportunity to consider whether any 
additional action is required to comply with the new law.  In 
correspondence dated in February 2001, the RO notified the 
veteran of its duty to him under the VCAA and informed him of 
what additional evidence was needed in support of his claim.  
The RO complied with the directive in the Board's July 2000 
remand.  A September 2001 supplemental statement of the case 
denied the veteran's claim on the merits.  As the RO has 
considered and complied with the VCAA, the Board may proceed 
with the adjudication of the appeal.  

Factual Background

Service medical records are negative for complaints or 
findings associated with a neck injury or headaches.

A Persian Gulf Intake Assessment form, dated in April 1997, 
shows the veteran noted that he had problems with his back, 
neck, shoulder, and headaches.

Outpatient treatment records from the VA Medical Center in 
Lexington, Kentucky show that in July 1997, the veteran was 
seen for evaluation of headaches.  He indicated that he had 
infrequent headaches all of his life that he treated with 
over-the-counter medication, but in the last four years, they 
increased in frequency and severity to the point where he had 
them on a daily basis.  The assessment was that the headaches 
were probably tension.  X-ray examination of the cervical 
spine revealed hypertrophic spurring at C4-5 on the right, 
C5-6 on the left, and C6-7 bilaterally.  In follow-up 
appointments in August and November 1997, no change was noted 
in the frequency of the headaches.  The veteran also 
indicated that some headaches were associated with neck pain.  
The diagnosis was headaches.  In December 1997, he was 
referred to physical therapy due to his chronic headaches and 
neck pain.

The veteran underwent a VA examination in December 1997.  The 
veteran complained of neck pain that originated around 1994.  
He indicated that there had been one or two incidents in 
service in which he may have hurt his neck, but he neither 
complained about them at the time nor sought medical 
treatment.  X-rays revealed bilateral spurring at C5-6.  The 
diagnoses were degenerative arthritis of the cervical spine 
with muscle contraction headaches and limitation of motion 
secondary to muscular tension.

Records from the Lexington VAMC show that in 1998, the 
veteran complained of numbness in the left arm, shoulder, and 
hand.  He also noted chronic neck pain with a lot of 
"popping and cracking."  At times he was unable to grip 
items.  His chronic neck pain was diagnosed as probable 
degenerative joint disease.  In January 1998, he underwent an 
electromyogram (EMG) of the left upper extremity and a nerve 
conduction study (NCV).  The NCV of both upper extremities 
was normal, and the EMG of the left upper extremity was 
likewise normal.  In 2000, he complained of chronic, severe 
neck pain that increased with movement, occasional numbness, 
and tingling in the upper extremities.  X-rays revealed 
narrowing of C5-6 and C6-7 disc space with osteophytes 
narrowing the corresponding foramina bilaterally.  An MRI of 
the cervical spine showed degenerative changes throughout.  

Analysis

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant' s service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d). 

In the case at hand, the Board has considered all of the 
evidence of record and finds that service connection for 
arthritis of the cervical spine with headaches on either a 
direct or presumptive basis has not been established. 

There is no evidence of record to show that the veteran's 
current disorder, arthritis of the cervical spine with 
headaches, existed prior to when his complaints were first 
noted and his disorder was diagnosed in 1997.  Although the 
veteran asserts that he may have injured his neck in service, 
there is no evidence in his service medical records to show 
that any injury occurred.  In addition, there is no evidence 
that the veteran had been treated for or diagnosed with 
arthritis of the cervical spine or headaches within one year 
following his separation from service.  The first indication 
of a problem was reported on a Persian Gulf Intake Assessment 
form dated in April 1997 in which the veteran noted problems 
with headaches and his neck.  It was not until December 1997 
that the veteran was diagnosed with arthritis of the cervical 
spine.  Since this evidence is dated approximately three 
years post-service, there is no evidence of a chronic 
disorder that would allow a finding of service connection on 
a presumptive basis.  Moreover, in the absence of complaints 
or findings documented in service medical records, there is 
nothing to which any current disorder can be linked.  The 
Board is aware that Lexington VAMC records indicated in July 
1997 that the veteran's headaches had been ongoing for four 
years, which would overlap with his period of service; 
however, this was just information reported to the examiner 
and does not represent a medical opinion or clinical 
findings. 

Based on these facts, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for arthritis of the cervical spine with 
headaches.  The benefits-of-the doubt rule, therefore, is not 
applicable and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990).



ORDER

Service connection for arthritis of the cervical spine with 
headaches is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

